DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2020.
Applicant’s election without traverse of Claims 1-4 and 6-12 are in the reply filed on 09/03/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over TSUNODA, JP 2008-300526, in view of Endo, US 2010/0321487, and further in view of AMANO, US 2012/0151756.
Regarding claim 1, TSUNODA discloses; a component mounting device consisting of a single apparatus comprising: 							
However AMANO teaches that a "detection head" is an image taking head equipped with a camera for taking an image of a substrate fiducial mark or a sensing head equipped with a displacement sensor (¶ 0022).							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify TSUNODA by providing the measurement device including displacement sensor, as taught by AMANO, for detecting a specific portion of the circuit substrate, the position and the posture of the component (¶ 0022).
Regarding claim 2, TSUNODA discloses; the processor is configured to infer a cause of the defective mounting (Fig. 1, 2; 6, 65 and ¶ 0058-0059; controller 6 has defect cause identification unit 65) of the component based on the state of the bonding material (Fig. 4-6; state of S).
Regarding claim 3, TSUNODA discloses; the processor is configured to communicate information (Fig. 1-2; 6 and ¶ 0026; controller 6 has communication means) on the inferred cause of the defective mounting of the component.
Regarding claim 4, TSUNODA discloses; the processor is configured to verify presence or absence of deformation of the bonding material (Fig. 1, 2; 6, 64 and ¶ 0057; controller 6 has quality determination unit 64 for bonded solder) after the operation of mounting the component performed by the mounter as the state of the bonding material, and to communicate information on causes of the defective mounting .

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over TSUNODA, JP 2008-300526, and further in view of Endo, US 2010/0321487, in view of AMANO, US 2012/0151756 as applied to claims 1-4 above, and further in view of Kamioka, US 2014/0200700.
Regarding claims 6 and 7, TSUNODA discloses in claim 6; the measurement device includes a device (Fig. 1; 3 and ¶ 0008, 0013, 0051-0052; inspection device  include image pickup means) configured to measure of the bonding material, and 	the processor is configured to acquire information of the bonding material based on a measurement result of the bonding material obtained by the measurement device, and to verify the state of the bonding material based on the acquired information of the bonding material (Fig. 1-6 and ¶ 0065-0067; control device verify image data with defect cause identification and image processing units).					Regarding claim 7, TSUNODA discloses; the measurement device is provided to measure the bonding material after the operation of mounting (Fig. 1-6; 3 and ¶ 0008, 0010; inspection device 3 is provided between the mounting machine and the reflow furnace and acquired image of the solder and pad after part E mounted) the component performed by the mounter, and 									the processor is configured to verify the state of the bonding material based on a 
Regarding claims 8-11, TSUNODA discloses in claim 8; the measurement device includes an imager (Fig. 1; 3 and ¶ 0008, 0013, 0051-0052; inspection device  includes 

image pickup means) configured to image a predetermined region including the bonding material, 												the imager is configured to image the predetermined region including the bonding material after the operation of mounting the component performed by the mounter  (Fig. 1-6; 3 and ¶ 0008, 0010; inspection device 3 is provided between the mounting machine and the reflow furnace and acquired image of the solder and pad after part E mounted), and 													the processor is configured to verify the state of the bonding material based on a change in an imaging result (Fig. 1-6; 6, 67 and ¶ 0065-0067; control device compares  image data with reference image data) obtained by the imager after the operation of mounting the component performed by the mounter.							Regarding claim 9, TSUNODA discloses; the processor is configured to verify the state of the bonding material based on an image of the predetermined region captured by the imaging portion after the operation of mounting (Fig. 1-6; 3 and ¶ 0051; inspection device acquires 3-D image of the solder and pad after part E mounted) the component performed by the mounter.									Regarding claim 10, TSUNODA discloses; the processor is configured to acquire information of the bonding material based on the imaging result obtained by the imager (Fig. 1-6; 3 and ¶ 0051; inspection device acquires 3-D image of the solder and pad after part E mounted), and 										the processor is configured to verify the state of the bonding material based on the information of the bonding material in addition to the difference image (Fig. 1-6; 6 

and ¶ 0066; control device compares image data with defective image data which is different than the reference image data). 								Regarding claim 11, TSUNODA discloses; the processor is configured to verify whether or not the defective mounting of the component has occurred based on the change in the imaging result (Fig. 1-6; 3 and ¶ 0051; inspection device acquired 3-D image of the solder and pad after part E mounted) obtained by the imager after the operation of mounting the component performed by the mounter, and 				the processor is configured to verify the state of the bonding material based on the change in the imaging result obtained by the imager after the operation of mounting the component performed by the mounter when the defective mounting (Fig. 1-6; 6 and ¶ 0066-0067; control device compares image data with defective image data) of the component has occurred.											TSUNODA substantially discloses the invention with inspection device acquire three-dimensional image data of the solder and compared with reference image data but is silent about the imager is configured to image before the operation of mounting the component in claims 8, 9 and 11 and acquire the height information of the bonding material and based on in the height information claim 10. 				However Kamioka teaches that height measurement device and acquire the height information of the bonding material before component mounting by the solder print inspection device (Fig. 1-3; 21, 52 and ¶ 0066, 0070, 0081).					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify TSUNODA by providing the 

imager is configured to image before the operation of mounting the component in claims 8, 9 and 11 and acquire the height information of the bonding material and based on in the height information claim 10, as taught by Kamioka, to provide an inspecting device monitoring system whereby it is possible to achieve improved productivity (¶ 0013). 
Regarding claim 12, TSUNODA discloses; the bonding material includes solder (Fig. 3c; S).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument, that Tsunoda neither discloses nor suggests "a processor configured to verify the state of the bonding material where the component is unmounted based on a measurement result obtained by the measurement device when defective mounting of the component has occurred due to unmounting of the component" as recited in amended claim 1, however new 103 rejection with new set of references, such as Tsunoda, in view of Endo and Kamioka has been applied, please see the rejection above.
In response to applicant’s arguments that Tsunoda discloses verifying the state of solder S in an inspection device 3 located downstream with respect to a mounting machine 10 and amended the preamble of claim 1 with a component mounting device consisting of a single apparatus, though inspection device 3 located downstream with respect to a mounting machine 10, however the examiner respectfully asserted that applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “consisting of a single apparatus” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, such as Asai, US 6317972 and Ishihara, US 2010/0222226 disclose component mounting devices with measurement devices and controllers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729